DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 26th, 2021 have been fully considered but they are not persuasive. 
First, Applicant argues Kray fails to mold the platform with the blade in a monolithic manner without utilizing a bonding layer. This argument is not persuasive for multiple reasons. First, because the final product of Kray is the same as the instantly claimed invention once the pieces are co-cured OR co-bonded, because the adhesive/bond layer would be distributed through the layers during the curing process, the final product is still taught. As MPEP states, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). Second, Kray does not state that a bonding or adhesive layer is utilized for a co-curing embodiment. Kray discloses “In some example embodiments, means for attaching platforms 54, 56 to blade panel 58, may include, but not be limited to, welding, brazing, mechanically attaching, adhesively bonding, or co-curing.” In this instance, the adhesive is referencing the “adhesively bonding”. “Co-curing” utilizes wet material rather than pre-formed portions, which is the difference in methodology. For example, Lamboy (US 9239062) teaches a composite blade that has side portions attached. The blade is formed of CMC materials with side portions (62, 64) that can be attached in multiple ways. First, Lamboy teaches “For example, the individual shoulders 62 and 64 could co-cured along with the remainder of the fan blade 18.” As shown, there is no mention of adhesive or bonding layers, and the different methodologies were separated to show the difference. This further shows that the different methods results in the same finished product. The Examiner has further provided NPL descriptions of these bonds:

    PNG
    media_image1.png
    370
    645
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kray (US 20160130955) as evidenced by Lamboy (US 9239062) and NPL (“BONDING OF CFRP .
Regarding claims 1 and 10-11, Kray discloses a gas turbine engine defining a centerline (12), the gas turbine engine comprising: an engine shaft (25) extending along the centerline; a compressor (16, 18, 20) attached to the engine shaft and extending radially about the centerline; a combustor (20) positioned downstream of the compressor to receive a compressed fluid therefrom; a turbine (22, 24) mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; and a monolithic composite component connected to the engine shaft, the monolithic composite component comprising: a continuous fiber blade (58) including an airfoil (60) extending radially outward from a root to a tip and a blade attachment feature positioned at or adjacent to the root (Figure 3); a platform (54, 56) molded to the root of the continuous fiber blade (Paragraph 32), the platform including a plurality of chopped fibers (Paragraph 33); and a thermoplastic polymer contained in both the continuous fiber blade and the platform, wherein the continuous fiber blade and platform are coupled together such that the continuous fiber blade and platform form a monolithic composite body (Paragraphs 32-33 detail materials utilized for the blade and respective platforms, including thermoplastic polymers; the platform/blade/root are bonded together, see Paragraph 29). The thermoplastic polymer comprises at least one of PEKK, PEEK, PAEK, or PEI (Paragraph 33). The platform and blade are integrally formed together without a bonding layer through a “co-curing” process (“In some example embodiments, means for attaching platforms 54, 56 to blade panel 58, may include, but not be limited to, welding, brazing, mechanically attaching, adhesively bonding, or co-curing”; Paragraph 29). As evidenced by Lamboy, a co-curing process is differentiated from an adhesive co-bonding methodology. Lamboy teaches “For example, the individual shoulders 62 and 64 could be formed as composite preforms, cured, and then bonded to the fan blade 18 with a known type of adhesive.” Lamboy then establishes co-bonding the composite materials utilizing an adhesive. However, Lamboy co-cured along with the remainder of the fan blade 18.” No adhesive layer is utilized. Moreover, as established by NPL, co-curing does not include the adhesive layer:

    PNG
    media_image1.png
    370
    645
    media_image1.png
    Greyscale

Finally, the final product of Kray is the same as the instantly claimed invention once the pieces are co-cured OR co-bonded, because the adhesive/bond layer would be distributed through the layers during the curing process, the final product is still taught. As MPEP states, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).
Regarding claims 2-4, Kray discloses the component according to claim 1 above. Kray further discloses wherein the continuous fiber blade is formed, at least in part, by molding of a continuous fiber thermoplastic composite (Paragraph 32), the platform is formed, at least in part, by at least one of 
Regarding claims 7-8 and 13, Kray discloses the component and turbine engine according to claims 1 and 11 above. Kray further discloses the continuous fiber blade defines a pressure side and a suction side, and wherein the platform comprises two platforms, a first platform coupled to the pressure side of the continuous fiber blade, and a second platform coupled to the suction side of the continuous fiber blade (Figure 3, 54 and 56).
Regarding claims 15-16, Kray discloses the turbine engine according to claim 11 above. Kray further discloses the gas turbine engine includes a plurality of monolithic composite components, wherein a portion of the monolithic composite components are arranged circumferentially about the centerline to form a stage (Figure 2). The platforms of each of the plurality of monolithic composite components extend at least partially in a circumferential direction relative to the centerline, and wherein the platform of at least two adjacent monolithic composite components of the portion of the monolithic composite components define a butt joint therebetween in the circumferential direction (see Figure 2, the circumferential faces of the respective platforms form a respective butt joint, unlabeled distinctive line).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kray (US 20160130955) in view of Watanabe (US 20170292388).
Kray discloses the component and gas turbine engine according to claims 1 and 11 above.
Kray fails to teach the platform comprises a split platform defining a notch such that the continuous fiber blade is received within the notch and coupled to the split platform at the notch.
Watanabe teaches a CMC composite member for a gas turbine engine with platform bonded to the blade (platform 15). The platform is defined a split platform (Figures 3A and 3B), and the platform includes a notch (visibly in Figures 3A and 3B, the notch is in the platform in order to fit to the blade). 
Because Kray discloses a blade and platform which are attached in a monolithic fashion to form a composite component for a gas turbine engine, and because Watanabe teaches forming a platform and blade constructed of composite materials with a split in the platform, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Kray such that it defines a notch where the fiber blade is coupled as taught by Watanabe for the purposes of forming a portion to attach the blade in the notch of the platform, thereby forming bonds among fibers of the parts become stronger and the strength becomes larger as a whole, achieving an expected result of joining the platforms to the blades.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kray1 (US 20160130955) in view of Kray2 (US 20170191493).
claims 1 and 11 above.
Kray1 fails to teach the platform comprises a split platform defining a notch such that the continuous fiber blade is received within the notch and coupled to the split platform at the notch.
Kray2 teaches a composite turbine engine component (Figure 3) with a blade (202) and platform (210, 212) which include notches (306) and a slot (302) for the blade. The blade is bonded to the platforms at the respective joints (402).
Because Kray1 discloses a blade and platform which are attached in a monolithic fashion to form a composite component for a gas turbine engine, and because Kray2 teaches forming a platform and blade constructed of composite materials with a split in the platform with a notch, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Kray1 such that it defines a notch where the fiber blade is coupled as taught by Kray2 for the purposes of forming a portion to attach the blade in the notch of the platform, thereby forming bonds among fibers of the parts become stronger and the strength becomes larger as a whole, achieving an expected result of joining the platforms to the blades.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745